Citation Nr: 1451362	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-13 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to July 1997, which included service in Bosnia from January 1996 to November 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2008 and October 2010 rating decisions of the Augusta (Togus), Maine and Detroit, Michigan (respectively) Regional Offices (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of the hearing is in the Veteran's file. 

In December 2013, the Board remanded case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

There is no competent, credible evidence establishing that the Veteran experienced psychiatric symptoms or received psychiatric treatment during service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013), 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters of October 2007 and April 2010 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in an April 2014 supplemental statement of the case.  

The Veteran's service personnel records, service treatment records, and VA medical treatment records have been obtained.  Records from the Social Security Administration were requested, as the Veteran reported that she was in receipt of disability benefits from this agency, but the Social Security Administration responded that either the records did not exist or had been destroyed.  The RO informed the Veteran of the unavailability of these records and requested that she provide any such records in her possession.  

The Veteran was not afforded a VA examination, nor was a VA medical opinion obtained, to determine whether any of her currently-diagnosed psychiatric disorders are related to service.  VA's duty to obtain such an examination and opinion was not triggered because there is no competent, credible evidence establishing the presence of any in-service event, symptoms, or treatment to which the Veteran's current psychiatric disorders could be linked.   

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

The Veteran is seeking service connection for a service-related psychiatric disorder, which she asserts had onset during her period of service in Bosnia when she was hospitalized for suicidal ideation and had her service-issued weapons taken from her.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

During the pendency of this appeal, the Veteran has been diagnosed with several psychiatric disorders, namely a dysthymic disorder, a depressive disorder, and a schizoaffective disorder, all of which are reflected in her VA treatment records.  

Given that the record establishes a current diagnosis of psychiatric disorder, the next inquiry is whether there is an in-service event or symptoms to which a psychiatric disorder may be linked.  

While the Veteran has reported experiencing psychiatric symptoms and being treated for a psychiatric disorder during service, the Veteran's service personnel and treatment records contradict her reports of the onset and treatment of her psychiatric disorder during service.  

Not only do her treatment records fail to reflect any in-service psychiatric treatment, but, most significantly, in her separation medical history report the Veteran denied ever having attempted suicide; denied ever having experienced depression, excessive worry, nervous trouble of any sort; and denied having received any treatment for a mental condition, any in-patient hospitalizations, any treatment for major illnesses, or any treatment for any illness not reported in her medical history form.    

Moreover, her service personnel records do not document any administrative action to remove the Veteran's weapons from her possession or any suggestion as to her unfitness as a service member.

Likewise, while the Veteran has reported receiving ongoing VA psychiatric treatment since 1997 (the year of her discharge from service), the Veteran's VA treatment records are of record since 1998, and the first psychiatric treatment of record is in 2007, at which time the Veteran did not report a history of psychiatric symptoms or treatment during service.

As the record contradicts the Veteran's reported history of the onset and chronology of her psychiatric symptoms and treatment, the Board must conclude that the Veteran is, at best, a poor historian (perhaps as the result of her psychiatric disorders).  

Thus, while the Veteran is competent to report the onset of her psychiatric symptoms and receiving related treatment during and after service, her assertions are not credible and are accorded no probative weight.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

Likewise, the 2010 VA medical opinion authored by the Veteran's VA mental health treatment provider, who relates the Veteran's current psychiatric disorder of a schizoaffective disorder to service based on the Veteran's reports of initial onset and treatment of her psychiatric symptoms during service, cannot be afforded any probative value, as the opinion is based on a premise contradicted by the evidence of record.  See Kightly v. Brown, 6 Vet. App. 200 (1994).

In sum, the evidence fails to establish any in-service event, psychiatric symptoms, or psychiatric treatment to which any of the Veteran's currently-diagnosed psychiatric disorders may be linked.  

The preponderance of the evidence is against the claim for service connection for a psychiatric disorder; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


